     Case 6:18-bk-15514-WJ      Doc 57 Filed 06/17/21 Entered 06/17/21 13:14:02             Desc
                                 Main Document    Page 1 of 2



 1   MISTY PERRY ISAACSON, CA SBN 193204
     PAGTER AND PERRY ISAACSON
 2   525 N. Cabrillo Park Drive, Suite 104
     Santa Ana, CA 92701
 3   Telephone: (714) 541-6072
     Facsimile: (714) 541-6897
 4   Email: misty@ppilawyers.com
 5   Attorneys for Karl T. Anderson,
     Chapter 7 Trustee
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                       RIVERSIDE DIVISION
11   In re:                                       )       Case No. 6:18-bk-15514-WJ
                                                  )
12   ROGER FRANK WILSON and                       )       Chapter 7
     ERNEST DEAN SPIELMAN,                        )
13                                                )       NOTICE OF WITHDRAWAL OF MOTION
                                          Debtors.)       UNDER LBR 2016-2 FOR APPROVAL OF
14                                                )       CASH DISBURSEMENTS BY THE
                                                  )       TRUSTEE
15                                                )
                                                  )       Continued Hearing
16                                                )       Date: August 3, 2021
                                                  )       Time: 1:30 p.m.
17                                                )       Ctrm: 304
                                                  )       Place: 3420 Twelfth St.
18                                                )              Riverside, CA 92501-3819
19
               NOTICE OF WITHDRAWAL OF MOTION FOR ORDER UNDER LBR 2016-2
20
                FOR APPROVAL OF CASH DISBURSEMENTS BY THE TRUSTEE
21
              PLEASE TAKE NOTICE THAT Karl T. Anderson, Chapter 7 Trustee (“Trustee”)
22
     for the Bankruptcy Estate of Roger Frank Wilson and Ernest Dean Spielman, hereby
23
     withdraws his Motion under LBR 2016-2 for Approval of Cash Disbursements (“Motion”)
24
     filed herein on May 4, 2021 (Doc. 48).
25
     Dated: June 17, 2021                             PAGTER AND PERRY ISAACSON
26
                                                      /s/ Misty Perry Isaacson
27                                                    _________________________
                                                      Misty Perry Isaacson, Attorneys for
28                                                    Karl T. Anderson, Chapter 7 Trustee
                                                      1
     Case 6:18-bk-15514-WJ            Doc 57 Filed 06/17/21 Entered 06/17/21 13:14:02                      Desc
                                       Main Document    Page 2 of 2



 1                                PROOF OF SERVICE OF DOCUMENT
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 2   525 N. Cabrillo Park Drive, Suite 104, Santa Ana, CA 92701

 3   A true and correct copy of the foregoing document entitled (specify): NOTICE OF WITHDRAWAL OF MOTION
     UNDER LBR 2016-2 FOR APPROVAL OF CASH DISBURSEMENTS BY THE TRUSTEE will be served or was
 4   served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
     stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
 6   General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
     document. On (date) 06/17/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
 7   and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
     the email addresses stated below:
 8
            Karl T Anderson (TR) 2edansie@gmail.com, kanderson@ecf.axosfs.com
 9          Gary J Holt centralecf@gmail.com, G2810@notify.cincompass.com
            Valerie Smith claims@recoverycorp.com
10          United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov

11                                                                       Service information continued on attached page

12   2. SERVED BY UNITED STATES MAIL:
     On (date) 06/17/2021, I served the following persons and/or entities at the last known addresses in this
13
     bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
     United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
     declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
14
      Roger Frank Wilson                     Ernest Dean Spielman                    U.S. Bankruptcy Court
15
      1850 S. Camino Real Apt. 6             1850 S. Camino Real Apt. 6              Riverside Division
      Palm Springs, CA 92264-9273            Palm Springs, CA 92264-9273             Attn: Chamber of Judge Johnson
16                                                                                   3420 Twelfth Street, Suite 385
                                                                                     Riverside, CA 92501
17
                                                                         Service information continued on attached page
18
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
19   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ______, I
     served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
20   consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
     here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
21   than 24 hours after the document is filed.

22
                                                                         Service information continued on attached page
23
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
24

25     06/17/2021            IMELDA BYNOG                                       /s/ \ÅxÄwt UçÇÉz
      Date                     Printed Name                                     Signature
26

27

28

                                                               2
